Grubb, J:
In regard to whether there is sufficient evidence of the corpus delicti to go before the jury; viz., that Noa i Benson is dead and that his death was criminally caused, prior to the date laid in this indictment, or on or about the 26th of November, 1891,—the Court are unanimously of the opinion that we should leave that to the jury to decide, upon all the evidence before! them.
As to the question of venue, the State is bound to show to the *567jury either by direct testimony or by testimony from which the jury may infer it beyond a reasonable doubt, that the crime was committed in this County. At this stage of the case you ask the Court to say from the circumstances already before the jury, that there is not sufficient evidence of the venue to allow this case to go to the jury. A majority of the Court think that this should be decided by the jury and not by the Court, and therefore decline to take the question of venue from the jury. It is for them to say whether the circumstances in this case are sufficient to show that the crime was committed, in New Castle County.
John J. ■Ntcholson, Attorney General, and Branch Ii. Giles, Deputy Attorney General, for the State.
Jeter L. Cooper, Jr., for the prisoner.